Citation Nr: 0000134	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  90-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity claimed to be the result of Department of 
Veterans Affairs (VA) surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1940 to May 
1945.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which adjudicated 
the issue de novo under the standard articulated by the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552 (1994) and denied the appellant's claim 
for benefits under the provisions of 38 U.S.C.A. § 1151.  The 
issue had previously been denied, under the pre-Gardner law 
by a Board decision issued in April 1984.  In denying the 
more recent claim, the RO found that the appellant had not 
incurred additional disability of the left hand as a result 
of VA Medical Center (VAMC) surgery performed in March 1983, 
because reflex sympathetic dystrophy (RSD) is a known 
foreseeable consequence of the surgical procedure he had.  
The Board remanded the case to the RO for additional 
development in August 1997; the case has now been returned to 
the Board for appellate review.

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in the present 
case, the former statute, as discussed below, is more 
favorable to the appellant).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant underwent a Dupuytren's contracture release 
surgery in a VA hospital in March 1983; a partial fasciectomy 
and amputation of the fifth digit with MCP disarticulation of 
the left hand was performed.

3.  The appellant signed a consent form the day before the 
surgery in which the operation to be performed was described 
as "left Dupuytren's release vs MP disarticulation 5th 
finger."  The appellant knew before the operation that 
amputation of the 5th finger was possible.

4.  Subsequent to the March 1983 surgery, the appellant was 
diagnosed with reflex sympathetic dystrophy of the left upper 
extremity; manifestations of that disorder include left upper 
extremity pain, weakness, swelling, increased cold 
sensitivity and decreased range of motion.

5.  There is no medical evidence or competent opinion of 
record linking any left upper extremity RSD to the March 1983 
surgery performed in a VA hospital.

6.  As a result of the March 1983 left 5th digit 
disarticulation, the appellant has additional left hand 
disability, namely a tender and painful stump, which is not a 
necessary consequence of such treatment.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability of the left upper 
extremity classified as RSD as a result of March 1983 surgery 
in a VA hospital.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.358 (1999).

2.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a tender, painful left 5th digit stump, the 
residuals of March 1983 surgery, have been met.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  For the reasons set forth below, 
it is concluded that all development legally required and 
indicated has been completed.

A.  Left upper extremity RSD.

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id. 

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  As a result, the fault, negligence, or accident 
requirement set forth in 38 C.F.R. § 3.358(c)(3) was 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulation to the decision of the Supreme Court.  The 
Board notes that the appellant's § 1151 claim was filed in 
March 1989, and that the rating decision denying that claim 
was issued in February 1996.

In this case, the appellant claims that he has suffered 
additional disability of the left upper extremity, including 
constant pain, increased cold sensitivity, stiffness, 
weakness and a loss of range of motion, due to the surgical 
procedure performed at a VA hospital in March 1983.  The 
operating room notes from the March 1983 operation indicate 
that the appellant underwent a partial fasciectomy and 
amputation of the fifth digit of the left hand in which an 
MCP disarticulation was performed.

38 C.F.R. § 3.358, the regulation implementing 38 U.S.C.A. 
§ 1151, provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the March 1983 
surgery rendered by VA physicians that caused the appellant 
to suffer from the additional disability (diagnosed as RSD) 
of the left upper extremity he claims.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions by appellant as to the 
§ 1151 claims are beyond the competence of the person making 
the assertions, as will be explained.

The appellant testified during his April 1989 personal 
hearing at the RO that he did not authorize the amputation of 
his little finger and that there was never any mention of 
amputating the little finger.  See Hearing Transcript pp. 12-
14.  The appellant further testified that he currently had 
numbness and loss of feeling in the left hand and that his 
fingers would swell and ache.  See Hearing Transcript p. 14.  
He stated that he had lost approximately 50 percent of his 
left hand function.  See Hearing Transcript p. 15.  

Review of the evidence of record reveals that the appellant 
signed a consent form the day before the surgery in which the 
operation to be performed was described as "left Dupuytren's 
release vs MP disarticulation 5th finger."  A written 
statement, submitted by the appellant in August 1983, 
indicates that the surgeon told the appellant that "he could 
release fifth finger on left hand or amputate."  
Furthermore, the appellant stated, in a written statement 
submitted in April 1984, that the "only surgery discussed 
prior to operation was amputation of the fifth digit on the 
left hand."  The appellant subsequently submitted a written 
statement, in June 1984, in which he said that, in discussing 
the condition of his left hand, the doctor assured him that 
"there would be no problem after the amputation of the fifth 
digit."  It is clear from these statements made by the 
appellant after the operation, along with the signed consent 
form from before the operation, that the appellant was told 
that his left 5th little finger might be amputated and that 
he consented to said amputation if necessary.  There is no 
medical evidence of record to indicate that the 
intraoperative decision to amputate was clinically improper 
or incorrect.

Three weeks after the surgery, the appellant was seen in a VA 
outpatient clinic.  The wounds were described as well healed.  
Three weeks later, it was noted that he had had a cast sore 
over his flexor carpi ulnaris tendon and that he had 
developed RSD symptoms approximately two to three weeks after 
the surgery.  At the end of April 1983, it was noted that the 
appellant had RSD with swelling of the left hand and that his 
range of motion was better than previously.  Swelling of the 
volar wrist was also noted and said to probably be due to 
tendon [sic].  A clinic note, dated in June 1983, indicated 
that the appellant had continued pain and pain on use, as 
well as a stiff wrist.  

The appellant underwent a VA orthopedic examination in June 
1983.  He was noted to have undergone an elective Dupuytren's 
release of the left hand and to have intraoperatively 
required an amputation at the MCPJ.  He was noted to have 
been left with chronic pain in his stump.  On physical 
examination, there was paresthesia of all four residual 
digits.  The stump was noted to be well healed with a 
moderate amount of superficial tenderness to palpation.  The 
examiner rendered an impression of status post Dupuytren's 
contracture release with necessitated amputation of the left 
little finger and symptomatology compatible with RSD and 
painful stump.  

The appellant also underwent a VA neurological examination in 
June 1983.  He complained of coldness, stiffness and pain in 
the hand.  The examiner attributed each of these symptoms to 
the RSD.  

Written statements from various private providers, dated 
between 1983 and 1998, indicate that the appellant was noted 
to have RSD symptoms after the surgery.  These symptoms 
included pain, difficulty with the hand, decreased function 
of the wrist and fingers, stiffness and cold intolerance.  A 
written statement from a retired medical assistant indicated 
that he had observed the appellant with an infected incision 
scar shortly after the surgery.

The appellant most recently underwent a VA neurologic 
examination in December 1997.  He reported that he did not 
have as good a grip in the left hand after the surgery as 
before, that the left wrist was stiff since the surgery and 
that it was painful.  The appellant stated that he did not 
understand that the left 5th finger would be removed in the 
course of the operation.  He also complained of a decreased 
range of motion of the left shoulder.  After examining the 
appellant, the neurologist rendered diagnoses of decreased 
strength in the left hand status post remote surgery for 
Dupuytren's contracture; decreased strength in the left wrist 
temporally related to post remote surgery for Dupuytren's 
contracture; decreased pain and touch sensation in the 
second, third and fourth digits, status post surgery for 
Dupuytren's contracture; chronic pain in the left hand status 
post surgery for Dupuytren's contracture; chronic pain in the 
left wrist temporally related to remote surgery for 
Dupuytren's contracture in the left hand; increased cold 
sensitivity status post remote surgery for Dupuytren's 
contracture that probably represents RSD; decreased range of 
motion of the left shoulder temporally related to remote 
surgery for Dupuytren's contracture; decreased range of 
motion of the joints of the thumb, index, middle and ring 
fingers, status post remote surgery for Dupuytren's 
contracture of the left hand.

An orthopedic consultation was obtained in January 1998.  
That physician opined that the appellant's major disability 
resulted from RSD- an unpredictable occurrence which may 
affect any patient and which is not the result of any 
particular procedure or occurrence.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony to establish that the 
RSD he currently suffers from is causally due to, or was 
aggravated by, the March 1983 VA surgery; the appellant is 
not medically trained and is not qualified to render such a 
medical opinion that he incurred RSD as the result of VA care 
or lack thereof.  He is also not qualified to diagnose the 
presence of, or the aggravation of, any medical condition 
such as RSD.  Further, while there is a temporal relationship 
in that the RSD occurred shortly after the surgery, there is 
no medical evidence which indicates that the RSD pathology 
which the appellant currently demonstrates has any etiologic 
relationship to the medical treatment rendered by VA 
providers, as opposed to the normal course of his medical 
condition, and such would be required to make the claim 
plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant's allegations of his RSD being caused by the 
March 1983 surgery are not otherwise borne out by the 
evidence of record including any credible medical opinion 
that the course of treatment he received at the VA has 
resulted in any additional neurologic or orthopedic pathology 
of the left upper extremity and therefore, his claim is not 
well-grounded.  Although the Board considered and denied this 
appeal on a ground different from that of the RO, which 
denied the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the appellant's claim was well-grounded, the RO accorded him 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In this regard, to remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well-grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him. VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed.Reg. 49,747 
(1992).

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It is also noted, however, 
that there is no allegation that there are records that could 
be obtained that could make the claim well-grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
views the discussion as set forth in the various documents 
from the RO to be sufficient to inform the appellant of the 
type of evidence needed to well ground this claim, and thus 
complete his application for 38 U.S.C.A. § 1151 benefits for 
RSD.  

Again, it is noted that there is no allegation that there are 
additional records that are available that would render the 
claim well-grounded.  Further, there is no prejudice to the 
appellant in the Board's deciding this subissue, as he has 
been notified of the information needed to allow, and thus 
well-ground the claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

If the appellant were to submit documentation such as 
clinical evidence or a persuasive medical opinion tending to 
show that he has RSD because of VA treatment, his claim could 
be considered well-grounded as per Robinette.  Absent 
evidence or credible medical opinion that the appellant's 
currently suffers from any additional disability of the upper 
left extremity, diagnosed as RSD, as the result of care and 
medical treatment provided by the VA, the Board finds that 
the appellant's claim must be denied as not well-grounded.  
38 U.S.C.A. § 5107 (1991); Dean v. Brown, 8 Vet. App. 449 
(1995).


B.  Painful Stump.

After reviewing the evidence on file, and in light of the 
favorable decision, the Board concludes that the portion of 
the appellant's claim relating to the surgical scar/stump is 
well-grounded within the meaning of 38 U.S.C.A. § 5107.  That 
is, the claim presented is not inherently implausible.  The 
credibility of the appellant's evidentiary assertions is 
presumed for making this determination.  In addition, it is 
concluded that all pertinent facts have been developed, as 
there is no showing of additional evidence which is available 
and could be obtained.  Thus the duty to assist in developing 
pertinent facts is completed.  Id.

It is clear that the appellant underwent the amputation of 
the left 5th digit in March 1983, while he was a patient in a 
VA hospital.  It is also clear from the medical evidence of 
record that, in June 1983, the appellant was suffering from 
symptomatology compatible with a painful stump.  The most 
recent medical evidence of record reveals that the appellant 
currently demonstrates tenderness over the site of the 
amputation of the 5th finger at the MP joint.

As previously noted, where any veteran shall have suffered an 
injury as a result of hospitalization, medical or surgical 
treatment or examination, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  38 C.F.R. § 3.358, the 
regulation implementing that statute, provides, in pertinent 
part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: ....(3)  
Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

Obviously, while the presence of a scar and a stump are the 
necessary consequences of a surgical amputation of a finger, 
pain and tenderness at the site cannot be presented as the 
intended or necessary consequences of medical treatment.  
There is no medical evidence of record that demonstrates the 
appellant would have been afflicted with pain and tenderness 
at the scar/stump site absent the March 1983 surgery.  
Furthermore, in the Gardner case, supra, the Supreme Court 
held that fault of the VA need not be shown as an element of 
recovery under 38 U.S.C.A. § 1151.  Thus, it is immaterial 
that the surgery was performed without error by the VA 
surgical team because the Supreme Court has imposed a strict 
liability standard.  

The Board finds that there is persuasive evidence that the 
appellant has additional disability of the left hand from the 
March 1983 left 5th digit amputation performed by VA medical 
personnel.  There is a tender and painful surgical scar/stump 
from that March 1983 procedure which is not a necessary 
consequence of the operation.  With a showing of VA treatment 
and additional disability due to such treatment which is not 
a necessary consequence of the treatment, the appellant has 
met all the elements necessary to establish his entitlement 
to the benefit sought.



ORDER

The appellant's claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for RSD due to VA surgery performed in 
March 1983 is denied as not well-grounded.  Benefits under 
the provisions of 38 U.S.C.A. § 1151 for a tender painful 
left 5th digit stump are granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

